PER CURIAM:
Ryan Pilarte-Harrigan, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pilarte-Harrigan v. Owens, No. 3:10-cv-00885-HMH, 2011 WL 251469 (D.S.C. Jan. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.